Citation Nr: 1821318	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-59 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent for anxiety reaction.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Marc D. Pepin, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1944 to November 1946.

The increased rating issue comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions dated in December 2010 and July 2012, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran filed his claim for an increased rating back in July 2010. 

With regard to the TDIU issue, during the course of the increased rating appeal, the Veteran has submitted evidence of unemployability due to his service-connected anxiety disability (see e.g., September 2017 videoconference hearing at pages 3-4, December 2017 private vocational rehabilitation evaluation), such that a request for TDIU was reasonably raised by the record.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating or increased rating for a disability).  In fact, earlier in the appeal, the Board sees that the RO partially developed the TDIU issue (see, e.g., March 2012 VCAA letter), as well as adjudicated it (see July 2012 rating decision).  The RO did not adjudicate the TDIU issue any further, but the Veteran has continued to assert unemployability due to the service-connected anxiety disorder on appeal.  Therefore, the issue of entitlement to a TDIU has been added to the present appeal.  

In September 2017, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In December 2017, after certification of the appeal, the Veteran's attorney filed an extension request for 60 days in order to submit additional evidence.  In January 2018, the undersigned Veterans Law Judge granted the extension request for 60 days, on the basis of good cause.  See generally 38 C.F.R. § 20.1304 (2017).  In response, in March 2018, the Veteran's attorney submitted additional argument and a copy of a December 2017 private vocational rehabilitation evaluation.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, as discussed above, a claim for TDIU was raised by the record during the course of the increased rating appeal for the anxiety reaction.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  VA's Office of General Counsel has stated that, when the issue of entitlement to TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the AOJ is necessary with respect to TDIU, the Board should remand, rather than refer, the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  Therefore, the AOJ should take appropriate steps to develop and adjudicate the claim for TDIU in light of all the evidence of record, including the issuance of a rating decision if TDIU is granted, or a Supplemental Statement of the Case (SSOC) if TDIU is denied.  

Second, the AOJ should send a new VCAA notice letter to the Veteran for his TDIU claim.  This notice letter must notify the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice must also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  The letter must advise him of the disability rating and effective date elements of a claim.  Finally, this letter must include (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these TDIU forms and submit them back to the AOJ, so the AOJ can more thoroughly adjudicate the TDIU claim.    

Third, if the AOJ continues to determine that the Veteran is not entitled to an increased rating above 50 percent for his anxiety reaction, in light of the plausible evidence of unemployability of record - e.g., December 2017 private vocational rehabilitation evaluation, a remand is required for the Director of Compensation Service to determine if an extraschedular rating is warranted for a TDIU under 38 C.F.R. § 4.16(b), as the result of the service-connected anxiety reaction.  This is because at present the Veteran does not met the schedular percentages for TDIU -  his combined rating is at 50 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.

Fourth, as to the increased rating issue on appeal for anxiety, after the appeal was certified and transferred to the Board, a review of the claims file reveals additional VA mental health treatment records dated in 2017 and 2018.  This evidence was not submitted by the Veteran; rather, it was secured by the AOJ.  Some of this evidence is clearly pertinent to the increased rating issue on appeal for anxiety.  Yet no waiver for this additional evidence is present in the claims file.  See 38 C.F.R. § 20.1304(c) (2017).  In fact, in a March 2018 attorney letter, the Veteran specifically requested that the appeal be remanded to the AOJ.  If the Board was to consider this evidence in the first instance, this potentially could be prejudicial because the Veteran, in effect, would "lose one bite of the apple," meaning the benefit of one level of judicial review.  Cf., Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the AOJ must have the opportunity to review the additional VA mental health treatment records dated in 2017 and 2018, prior to readjudicating the increased rating appeal for anxiety.  See 38 C.F.R. §§ 19.31, 19.37 (2017). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  For the TDIU issue, the AOJ should send a new VCAA notice letter to the Veteran notifying him of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  This VCAA letter should include both (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these forms and submit them to the AOJ, to determine the Veteran's employment history.  

2.  After completion of step 1, and after any additional records are associated with the claims file, if and only if the AOJ continues to determine that the Veteran is not entitled to an increased rating above 50 percent for his anxiety reaction, the AOJ should submit the issue of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b) to the Director of Compensation Service.  An extraschedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  All of the Veteran's service-connected disabilities should be considered (i.e., his anxiety reaction).  Also, the Veteran's employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).  Furthermore, the effects of any medications taken to treat service-connected disability should be taken into account.  See generally Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).

In rendering the above opinion, the Director of Compensation Service is advised to consider and address the plausible evidence of unemployability contained in the recent December 2017 private vocational rehabilitation evaluation.  

3.  After completion of steps 1-2, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completion of steps 1-3, the AOJ should consider all of the evidence of record and readjudicate the increased rating for anxiety and TDIU issues on appeal.  If the benefit sought is not granted, the AOJ should issue a SSOC and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




